DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of December 2, 2022.

Applicant’s amendment to claims 1, 11, and 17 overcome the previously presented 35 USC 112(b) rejections thereof.  Applicant’s amendment to claim 10 addresses the first of the two issues indicated in the previous Office Action however the second error remains present in the claim and thus the rejection of claim 10 has been repeated below.

Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive.

Applicant has argued that the area designated as “A” by the Examiner in Figure 3 of Clark is merely an extended flow path from port 48 that forces the piston downwards.  Applicant argues that “A” does not have extra fluid that a reservoir would have but rather is a flow path akin to the spool flow path 62 in Figure 8 of the instant application.
While Applicant is correct that area “A” is not the form of reservoir as that in the instant application, a reservoir, in its broadest sense, is merely “a part of an apparatus in which a liquid is held” (see “Reservoir” from Merriam-Webster included herewith).  Therefore, even though area “A” does not hold extra fluid as argued by Applicant and shown in the reservoir of the instant application, area “A” can still be considered a reservoir.  Claims 1, 11, and 17 do not include any limitations that would further limit the definition of “reservoir”.

Drawings
The drawings were received on December 2, 2022.  These drawings are accepted and overcome the previously presented objections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 10:  There is insufficient antecedent basis for “the bearing seal container” in line 2.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 2016/0258239).

Regarding claims 1, 11-15, and 17:  Clark discloses a rotating control device 12 for use in extraction of fluids from a wellbore, comprising: 
a spool 26 having a bore along a longitudinal axis Fig 1, the spool comprising: 
a reservoir A (see reproduction of Figure 3 below) for fluid, the reservoir having a pressure port B, C (see reproduction of Figure 3 below) configured to receive pressure for the reservoir; 
a latching assembly cylinder bore D, E (see reproduction of Figure 3 below) formed in the spool at an angle to the longitudinal axis bore D is at negative angle to the longitudinal axis and bore E is at a 180° angle to the longitudinal axis; 
a flow path 46, 48 for the fluid between the reservoir and the latching assembly cylinder bore; and 
a latching assembly 28/86 coupled in the latching assembly cylinder bore, the latching assembly comprising: 
a piston assembly 86 comprising: 
a sealing ring 88; 
a piston 44 slidably coupled with the sealing ring; 
a piston rod housing F (see reproduction of Figure 3 below) coupled with the sealing ring; 
a piston rod 18 slidably coupled in the piston rod housing; and 
a bias element 20 coupled between the piston rod and the piston rod housing; and 
a latching element 28 coupled to the piston rod Fig 3; and 
a bearing assembly 30 removably coupled with the spool bore and having a bearing assembly latch surface configured to engage with the latching element when the latching element is extended toward the bearing assembly by the piston rod Fig 3.

[AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (D, E)][AltContent: textbox (B, C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    804
    506
    media_image1.png
    Greyscale



Regarding claim 2:  Wherein the bias element is configured to bias the piston rod radially inward toward a center portion of the bearing assembly and the reservoir is configured to be selectively pressurized to pull the piston rod radially outward [0025].

Regarding claim 5:  Wherein the reservoir of the rotating control device is independent of a hydraulic power unit there are no hydraulic power units disclosed.

Regarding claim 7:  Wherein the bearing assembly comprises an outer shell G (see reproduction of Figure 3 above), an inner guide H (see reproduction of Figure 3 above) rotatable coupled with the outer shell and a bearing 36 disposed between the outer shell and inner guide.

Regarding claim 14:  Wherein the bearing assembly has a bearing assembly latch surface 42 configured to engage with the latching element [0021], Fig 3.

Regarding claim 15:  Wherein the bearing assembly has a latch surface configured to engage with the latching element 42 when the latching element is extended toward the bearing assembly by the piston rod [0021], Fig 3.

Regarding claim 16:  Wherein the flow path for the fluid between the reservoir and the latching assembly comprises a circular channel around the spool connecting a plurality of the latching assembly cylinder bores [0035] – this paragraph indicates that multiple latch assemblies can be operated by a single actuator and thus a circular channel around the spool is implied.

Regarding claim 17:  Clark discloses the method of using the above device.  The method comprises: 
pressurizing the reservoir on the spool through the pressure port [0021], [0026]-[0028], [0059]-[0063]; 
allowing pressurized fluid from the reservoir to flow along the flow path to the latching assembly cylinder bore [0021], [0026]-[0028], [0059]-[0063]; 
retracting the piston in a radially outward direction from a center of the spool; inserting the bearing assembly in the spool bore [0021], [0026]-[0028], [0059]-[0063]; 
depressurizing the fluid in the latching assembly cylinder bore [0021], [0026]-[0028], [0059]-[0063]; 
allowing the piston to extend radially inward; and allowing the latching element to engage the bearing assembly [0021], [0026]-[0028], [0059]-[0063].

Regarding claim 20:  The method further comprising removing the bearing assembly from the spool bore, comprising:
pressurizing the reservoir on the spool through the pressure port [0021], [0026]-[0028], [0059]-[0063];
allowing pressurized fluid from the reservoir to flow along the flow path to the latching assembly cylinder bore; retracting the piston in a radially outward direction from a center of the spool [0021], [0026]-[0028], [0059]-[0063]; 
removing the bearing assembly from the spool bore [0021], [0026]-[0028], [0059]-[0063]; 
depressurizing the fluid in the latching assembly cylinder bore [0021], [0026]-[0028], [0059]-[0063]; and 
allowing the piston to extend radially inward [0021], [0026]-[0028], [0059]-[0063].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Kulkarni et al. (US 2019/0093445, Kulkarni).

Regarding claims 8 and 9:  Clark discloses all of the limitations of the above claim(s) except for the bearing assembly further comprising a lubricant reservoir configured to provide lubricant to the bearing in the bearing assembly by gravity feed or pressurized feed.
Kulkarni discloses a rotting control device 800 that includes a bearing assembly 850.  The assembly includes a lubricant reservoir 828a that provides lubricant to the bearing 230 by gravity feed or a pressurized feed [0115].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Clark so that the bearing assembly included a lubricant reservoir feed by gravity feed or pressurized feed as taught by Kulkarni in order to have ensured that the bearing assembly did not overheat.  This would have achieved the predictable result of reducing the likelihood of bearing failure due to overheating and buildup of friction between components.

Regarding claim 19:  Clark discloses all of the limitations of the above claim(s) except for the spool further comprising a lubricant reservoir and the method further comprising providing lubricant from the lubricant reservoir into a bearing in the spool.
Kulkarni discloses a rotting control device 800 that includes a bearing assembly 850.  The assembly includes a lubricant reservoir 828a that provides lubricant to the bearing 230, [0115].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Clark so that the bearing assembly included a lubricant reservoir as taught by Kulkarni in order to have ensured that the bearing assembly did not overheat.  This would have achieved the predictable result of reducing the likelihood of bearing failure due to overheating and buildup of friction between components.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Schweitzer et al. (US 2,70,916).

Regarding claims 10 and 18:  Clark discloses that the bearing assembly further comprises a pipe seal 32 – Fig 1 coupled to the inner guide with a bearing seal retainer I (see reproduction of Figure 1 below).

[AltContent: arrow][AltContent: textbox (I)]
    PNG
    media_image2.png
    630
    515
    media_image2.png
    Greyscale



Clark fails to disclose that the bearing seal retainer comprises:
a plurality of inner guide slots formed in a side wail of the inner guide and a plurality of corresponding pipe seal slots formed in a side wail of the pipe seal and configured to align with the inner guide slots when assembled with the inner guide;
inserts configured to be inserted into the seal slots and inner guide slots when the slots are aligned; and 
a retainer aligned with the slots and configured to retain the inserts in the slots.

Schweitzer discloses a rotating control device Fig 1 that includes a bearing assembly 17.  The bearing assembly includes an inner guide 20 that is coupled to a pipe seal 19 with a bearing seal retainer Fig 1.  The bearing seal retainer comprises:
a plurality of inner guide slots A (see reproduction of Figure 1 below) formed in a side wail of the inner guide and a plurality of corresponding pipe seal slots B (see reproduction of Figure 1 below) formed in a side wail of the pipe seal and configured to align with the inner guide slots when assembled with the inner guide Fig 1;
inserts 24 configured to be inserted into the seal slots and inner guide slots when the slots are aligned Fig 1; and 
a retainer 23 aligned with the slots and configured to retain the inserts in the slots Fig 1.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image3.png
    704
    477
    media_image3.png
    Greyscale


It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Clark so that the inner guide included a plurality of slots in a sidewall that aligned with slots in a sidewall of the pipe seal so that inserts could be inserted into the slots and retained in the slots by retainers as taught by Schweitzer that the bearing assembly and pipe seal could be removed as a single unit 3:47-51.

Regarding claim 18:  Clark, as modified, discloses that the method further comprising: 
attaching the pipe seal to the inner guide, comprising: 
aligning the pipe seal slots with the inner guide slots Fig 1 of Schweitzer; 
placing inserts into the aligned slots of the pipe seal and inner guide Fig 1 of Schweitzer; and 
retaining the inserts in the aligned slots with a seal lock ring Fig 1 of Schweitzer. 

Allowable Subject Matter
Claims 3, 4, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:  The prior art of record fails to disclose or suggest that the piston is configured to slide radially outward relative to the sealing ring when the latching assembly cylinder bore is pressurized with the fluid as recited in the claimed combination.  The piston of Clark slides upward and downward not inward and outward.

Regarding claim 4:  The prior art of record fails to disclose or suggest that the piston with the piston rod is configured to slide radially outward relative to the sealing ring when the latching assembly cylinder bore is pressurized with the fluid as recited in the claimed combination.  The piston of Clark slides upward and downward not inward and outward.

Regarding claim 6:  The prior art of record fails to disclose or suggest forming an air over hydraulic pressurized hydraulic reservoir as recited in the claimed combination.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/19/2022